Citation Nr: 1641504	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  10-42 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for cervical spine degenerative disc disease (DDD) prior to February 16, 2016, and in excess of 10 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for bilateral plantar fasciitis with calcaneal spurs and right foot bursitis prior to July 7, 2009, and in excess of 50 percent thereafter.

3.  Entitlement to an initial compensable rating for right foot hallux valgus.

4.  Entitlement to an initial compensable rating for left foot hallux valgus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to September 2008. 

This appeal is before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In a March 2016 decision, the RO increased the rating for bilateral plantar fasciitis with calcaneal spurs and right foot bursitis from 10 to 50 percent, effective July 7, 2009, and the rating for cervical spine DDD from 0 to 10 percent, effective February 16, 2016.  Because these increased ratings not represent the maximum ratings for the Veteran's disabilities, and because they do not cover the entire period from the initial grant of service connection, the propriety of the initial ratings remains on appeal, and the issues are characterized as on the cover page.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Beginning October 1, 2008, the Veteran's cervical spine DDD has approximated forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; it has not been productive of combined range of motion of the cervical spine limited to 170 degrees or less, or muscle spasm, guarding, or incapacitating episodes.

2.  Beginning October 1, 2008, the Veteran's bilateral plantar fasciitis with calcaneal spurs and right foot bursitis has approximated pronounced flatfoot with extreme tenderness of plantar surfaces of the feet; neither foot has approximated residual disability of severe foot injury.

3.  The Veteran's right and left hallux valgus have not been severe, as if equivalent to amputation of great toe, and have not been operated on with resection of metatarsal head.  


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent, but no greater, for cervical spine DDD beginning October 1, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2015).

2.  The criteria for a rating of 50 percent, but no greater, for bilateral plantar fasciitis with calcaneal spurs and right foot bursitis beginning October 1, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276, 5284 (2015).

3.  The criteria for an initial compensable rating for right foot hallux valgus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280 (2015).

4.  The criteria for an initial compensable rating for left foot hallux valgus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The award of service connection for the disabilities on appeal represented a substantiation of the Veteran's original claims, and thus the filing of a notice of disagreement with the assigned ratings did not trigger additional 38 U.S.C.A. § 5103(a) notice requirements.  Therefore, any defect as to notice is not prejudicial.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 134 (2008).  As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified private treatment records have been obtained.  Also, the Veteran was provided a VA examination of his disabilities on appeal in September 2008 and February 2016.  These examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information and sound bases for decisions on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  

II. Increased Rating

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

Where the schedular criteria does not provide for a noncompensable evaluation, such an evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  

A.  Cervical spine

The Veteran's cervical spine DDD is currently rated under Diagnostic Code (DC) 5243, and is thus rated under the criteria for intervertebral disc syndrome.  His disability is therefore rated according to either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  See 38 C.F.R. § 4.71a, DC 5243.

Under the General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), the following evaluations are assignable with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease: 
* 10 percent for forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; 
* 20 percent for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 
* 30 percent for forward flexion of the cervical spine 15 degrees or less, or favorable ankylosis of the entire cervical spine;
* 40 percent for unfavorable ankylosis of the entire cervical spine.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be evaluated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a.

Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right rotation are zero to 80 degrees.  Plate V, 38 C.F.R. § 4.71a.

An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest and treatment prescribed by a physician.  The following evaluations are assignable for intervertebral disc syndrome based on incapacitating episodes: 10 percent where incapacitating episodes have a total duration of at least one week but less than 2 weeks during the past 12 months; 20 percent where incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; 40 percent where incapacitating episodes have a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and 60 percent where incapacitating episodes have a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

In this case, resolving reasonable doubt in the Veteran's favor, a rating of 10 percent, but no greater, for his cervical spine DDD beginning the October 1, 2008, date of service connection for the disability is warranted.  

On October 2008 VA examination, it was noted that the Veteran reported occasional neck ache if he slept on it wrong, and that the condition had existed for eight years.  On examination, there was no evidence of radiating pain on movement, muscle spasm, or tenderness.  Range of motion of the cervical spine was noted to be full in all movements, with joint function of the spine not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  It was noted that a cervical spine X-ray report showed early DDD at the C6-7.  

In a January statement, the Veteran reported symptoms of pain and difficulty with motion of the neck, noting a recent significant increase in neck pain with resulting in difficulty sleeping and significantly limited ability to turn his head.  

On February 2016 VA examination, on rating of motion testing of the cervical spine, forward flexion, lateral flexion and extension were to 40 degrees, and rotation was to 70 degrees.  Pain was noted with all motion but did not result in additional functional loss, with no additional loss after three repetitions.  The examiner assessed that, over time, pain would result in additional functional loss of flexion and extension in all directions limited to 35 degrees, and rotation limited to 70 degrees bilaterally; it was noted that range of motion would be limited likewise during flare-ups.  There was no localized tenderness, muscle spasm, or guarding of the neck.  Strength was full, relaxes and sensory examinations were normal, and there was noted to be no radicular pain or other signs or symptoms due to radiculopathy.  

Particularly given pathology of early DDD at the C6-7 verified on X-ray testing in October 2008, the Board finds the Veteran's descriptions of neck problems, including pain and limitation of motion, in his January 2009 statement to be credible.  The Board also notes that the Veteran's neck problems had been noted to be present for approximately eight years at the time of the October 2008 VA examination.  Even given the lack of any range of motion described on October 2008 examination, resolving reasonable doubt in his favor, the Board finds that his limitation of motion problems, as measured on February 2016 VA examination and described by the Veteran in January 2009 have been present since the October 1, 2008, date of service connection for his cervical spine disability.  Thus, beginning October1, 2008, a rating of 10 percent for such disability is warranted.

A rating in excess of 10 percent for the Veteran's cervical spine DDD has not been warranted at any time during the appeal period.  Even considering pain, and additional loss with flare-ups or repetitive use over time, the Veteran's cervical spine limitation of motion has not been shown to result in forward flexion of the cervical spine limited to 30 degrees or less, or combined range of motion of the cervical spine limited to 170 degrees or less.  Also, no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour has been shown at any point.  Furthermore, the record does not reflect, and the Veteran has not asserted, any periods of acute signs and symptoms due to his cervical spine DDD that have required bed rest and treatment prescribed by a physician.  Thus, a rating in excess of 10 percent under DC 5243 is not warranted.

Accordingly, a rating of 10 percent, but no greater, for cervical spine DDD is warranted beginning October 1, 2008. 

B.  Foot disabilities

The Veteran's bilateral plantar fasciitis with calcaneal spurs and right foot bursitis is rated under DC 5276, which provides ratings for acquired flatfoot.  Under DC 5276, mild flatfoot with symptoms relieved by built-up shoe or arch support is rated noncompensable (0 percent).  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the atendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent for bilateral disability.  38 C.F.R. § 4.71a. 

DC 5284 provides ratings for residuals of other foot injuries.  Residuals of moderate foot injuries are rated 10 percent; residuals of moderately severe foot injuries are rated 20 percent; and residuals of severe foot injuries are rated 30 percent.  A Note to DC 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

DC 5280 provides ratings for unilateral hallux valgus.  Unilateral hallux valgus that is severe, if equivalent to amputation of great toe, is rated 10 percent.  Unilateral hallux valgus that has been operated upon with resection of metatarsal head is rated 10 percent.  38 C.F.R. § 4.71a.

In this case, resolving reasonable doubt in the Veteran's favor, an initial rating of 50 percent, but no greater, for bilateral plantar fasciitis with calcaneal spurs and right foot bursitis beginning the October 1, 2008, date of service connection is warranted; a compensable rating for right or left hallux valgus is not warranted.  

On October 2008 VA examination, the Veteran reported feet problems that had existed for 15 years.  It was noted that he reported pain on the ball of the right foot and occasional pain in the big toes and right heel, elicited by running, walking, standing, and physical activity.  He reported having orthotics, which he used sometimes.  Examination of each foot revealed no tenderness, painful motion, weakness, edema, heat, redness, instability, atrophy, or disturbed circulation, and active motion in the metatarsophalangeal joint of the great toe.  Palpation of the plantar surface of each foot revealed no tenderness.  Hallux valgus of each foot was present, with degree of angulation moderate in the right foot and slight in the left, and with no resection of the metatarsal head.  There was no limitation with standing and walking, but it was noted that the Veteran required shoe inserts and sometimes orthotics.   

In a January 2009 statement, the Veteran asserted that his foot pain had increased over the years such that he had been twice fitted with custom orthotics, which he still wore.  

On July 2009 private treatment for foot pain, the Veteran reported having had steroid injections and orthotics treatment with no improvement.  On examination, muscle strength was within normal limits for all groups on manual muscle testing bilaterally, but both feet were painful with pressure in the second intermetatarsal space, with the right foot being worse.  July 2009 right foot magnetic resonance imaging (MRI) revealed small intermetatarsal bursal fluid in between the second and third interphalangeal joint without definite findings for Morton's neuroma.

On February 2016 VA examination, the Veteran was assessed as having pain on use of the feet, pain on manipulation of the feet, and extreme tenderness of the plantar surfaces of both feet.  It was noted that arch supports were used.  There was no objective evidence of marked deformity of either foot, and no marked pronation.  Regarding hallux valgus, the Veteran was noted to have had mild or moderate symptoms of both feet, rather than severe symptoms with the functional equivalent of amputation of the great toe.  The Veteran's foot condition was productive of pain on movement, with pain significantly limiting functional ability during flare-ups or when the foot was used repeatedly over a period of time.  The functional impact of each condition was noted to be pain with walking.

The October 2008 VA examination results indicate foot disability of somewhat less severe symptomology than noted in February 2016.  However, the Veteran's January 2009 statement, the fact that even on October 2008 VA examination the Veteran reported that his feet problems had existed for 15 years, and the nature of the Veteran's feet problems described on July 2009 treatment suggest that his foot symptomatology was approximately the same at the time of his July 2009 treatment and in October 2008.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the symptomology that existed at the time of the July 2009 private treatment and has continued thereafter was essentially the same as that which existed on the October 1, 2008, date of service connection for bilateral plantar fasciitis with calcaneal spurs and right foot bursitis.  Thus, the maximum 50 percent rating under DC 5276 is warranted as of that date. 

However, regarding the Veteran's right and left hallux valgus, neither disability has been shown to be severe, as if equivalent to amputation of great toe, or to have been operated upon with resection of metatarsal head.  Again, on February 2016 VA examination, the Veteran was noted to have had mild or moderate symptoms of both feet, rather than severe symptoms with the functional equivalent of amputation of the great toe.  Thus a compensable rating for hallux valgus of either foot is not warranted. 

The Board has considered the provisions of DC 5284.  However, Veteran's foot disabilities have not been shown to approximate residuals of "severe" foot injury more closely than residuals of "moderately severe" foot injury.  The Veteran's disability has been shown to be productive of extreme tenderness of the feet, required treatment with arch supports, orthotics, and steroid injections, and resulted in functional impairment of difficulty with running, walking, standing, and physical activity due to pain; such symptoms and functional impairment, while disabling, have never approximated residual disability of what could be considered severe foot injury.  In this regard, even on July 2009 treatment and February 2016 VA examination, muscle strength was normal and no marked deformity or pronation of either foot.  Thus, no higher rating under DC 5284 is warranted.

The Board has also considered application of other diagnostic codes in this case, but there is no other applicable code that would provide any higher ratings for the Veteran's disabilities of the feet than his current 50 percent rating under DC 5276.  

Accordingly, an initial rating of 50 percent, but no greater, for the Veteran's bilateral plantar fasciitis with calcaneal spurs and right foot bursitis beginning the October 1, 2008, date of service connection is warranted, and a compensable rating for right or left hallux valgus is not warranted.

III.  Extraschedular Consideration

The Board has also considered referral for extraschedular consideration under 38 C.F.R. § 3.321(b)(1).  However, for reasons discussed above, the Veteran's symptoms and impairment are adequately contemplated in the applicable criteria for his assigned ratings.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Such symptoms and impairment include forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees.  They also include extreme tenderness of the feet and difficulty with running, walking, standing, and physical activity due to pain, particularly during flare-ups or when a foot has been used repeatedly over a period of time.  Under these circumstances, even considering the combined effect of the Veteran's service-connected disabilities, they have at no point reflected factors that constitute an unusual or exceptional disability picture given the level of disability contemplated in his assigned ratings.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).


ORDER

An initial rating of 10 percent, but no greater, for cervical spine DDD beginning October 1, 2008, is granted, subject to the laws and regulations controlling the award of monetary benefits.

An initial rating of 50 percent, but no greater, for bilateral plantar fasciitis with calcaneal spurs and right foot bursitis prior beginning October 1, 2008, is granted, subject to the laws and regulations controlling the award of monetary benefits.

An initial compensable rating for right foot hallux valgus is denied.

An initial compensable rating for left foot hallux valgus is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


